AO 91 (Rev. 11/1 1) Criminal Complaint
                                                                              SEALED                                     FILED
                                      UNITED STATES DISTRICT COURT                                                    JUN 1 1 2021
                                                               for the
                                                                                                              ~'rt-
                                                                                                                 ~ ~1.JR.,9LERK
                                                Eastern District of North Carolina                           BY            '-'VVRT, EDNC
                                                                                                                  -              OEPCU(

                  United States of America                        )
                                 v.                               )
               Xiang Yue JIN aka "Angelina"
                                                                  )      CaseN_o.    S•.2 \-mj- \S\o~-~rJ
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendcm/(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 7, 2020, until April 15, 2021          in the county of                Wake                  in the

      Eastern           District of       North Carolina      . the defcndant(s) violated:

              Code Section                                                  Offense Description

18 U.S.C. § 201(b)(1)                          Paying a bribe to a public official
18 U.S.C. § 1952(a)(3)                         Interstate travel or use of the means and facilities of interstate commerce to
                                               promote a prostitution enterprise (ITAR)




          This criminal complaint is based on these facts:

 See attached affidavit, incorporated as if fully restated herein.




           ,! Continued on the attached sheet.



                                                                                 M.C. Glenn Covington, HSI Special Agent
                            G~~
                                                                                     -               ~

                                                                                             Primed 1u1111 e and title
 Onthisday, JHC.
 appeared before me via reliable electronic means. was
 placed under oath, and attested to the contents of this
 Complaint.




 City and state:      ~ {_ A/C                                                  Robert T . Numbers II, U.S. Magistrate Judge
                                                                                             Printed name and Ii/le



       BMS
                    Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 1 of 6
                                              SEALED

                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                          PROBABLE CAUSE AFFIDAVIT

      I, M.C. Glenn Covington (Affiant), having been duly sworn according to law,
depose and state that:

                   INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Department of Homeland Security (DHS),
  Homeland Security Investigations (HSI), currently assigned to Cary, North Carolina
  and have been so employed since October 2009. I am responsible for investigations
· involving child exploitation and sex trafficking which occur in the Eastern District of
  North Carolina. I was previously employed as a United States Postal Inspector for
  five years in Richmond, VA and was responsible for child exploitation investigations
  involving the U.S. Mail.

       2.     I have participated in over 400 child exploitation and sex trafficking
investigations. I have received training in the area of child sexual exploitation and
sex trafficking investigations as well as specialized instruction on how to conduct
investigations of child sexual exploitation and sex trafficking crimes through the
United States Postal Inspection Service, the FBI, Department of Justice, and
Homeland Security Investigations. I have also received specialized training from the
Internet Crimes Against Children Task Force seminars and at the Dallas, TX
Advocacy Center's Crimes Against Children Training Conference.

       3.     As a result of my training and experience, I am familiar with federal
criminal laws and know that it is a crime to violate 18 U.S.C. § 201(b)(l), paying a
bribe to a public official as defined in 18 U.S.C. § 201(a)(l), and 18 U.S.C. § 1952(a)(3),
interstate travel or use of the means and facilities of interstate commerce to promote
a prostitution enterprise (ITAR).

      4.     Information contained within this affidavit is based upon information
from my investigation, personal observations, training and experience, and
information relayed to me by other law enforcement officers and or agents.

       5.    Because this affidavit is being submitted for the limited purpose of
securing authorization for the requested arrest warrant, I have not included each and
every fact known to me concerning this investigation. Instead, I have set forth only
the facts that I believe are necessary to establish the necessary foundation for the
requested warrant.




BMS
        Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 2 of 6
                                PROBABLE CAUSE

The Origins of the Investigation

      6.     Since August 2020, HSI has investigated Xiang Yue JIN aka
"ANGELINA" for operating two illicit, so-called Asian massage parlors: Studio
Salons, located at 922 N.E . Maynard Road in Cary, North Carolina 27513; and Lucky
Foot & Body Massage, located at 3407 Wrightsville Avenue, Wilmington, North
Carolina 28403 .

       7.    On August 7, 2020, a source of information introduced an HSI
undercover agent (UCA) posing as a corrupt HSI agent to JIN. As explained further,
since then, the UCA has taken bribe payments from JIN in exchange for the UCA
supposedly protecting JIN's illegal massage parlors from law enforcement scrutiny.

      8.    At all relevant times, the UCA was a "public official" as defined in 18
U.S.C. § 201(a)(l) because he was a sworn special agent of the Department of
Homeland Security - Homeland Security Investigations. As discussed below, he also
informed JIN that he was a sworn federal agent.

       9.     The August 7, 2020, meeting between the UCA, the source of
information, and JIN occurred at Starbucks in Cary. The UCA told JIN that he was
talking to police departments in the area and that those police departments would
contact him if they took action against her business. JIN implied that business would
be better is she didn't have to worry about the police checking her business. The UCA
showed JIN his gun and badge and said that they would have to gain each other's
trust. JIN made a "lips zipped" gesture with her hand.

       10.    The UCA and JIN discussed how much money she would pay the UCA
and when he would pick up money from her. The source of information asked JIN if
she could pay the UCA today and JIN replied, "not here - no good." The UCA told
JIN to slide it in his binder and she produced two stacks of money wrapped in a white
napkin. The UCA told JIN "I'll protect you - you protect me." Wrapped in the white
napkins were $2,000 in U.S. currency.

       11.    On September 18, 2020, the UCA met with JIN at Reedy Creek Plaza
(902 N.E. Maynard Road), the strip mall where Studio Salons is located, in the strip
mall parking lot. JIN met with the in the UCA's unmarked police vehicle. She had to
move the UCA's HSI bulletproof vest and handcuffs to sit down in the backseat. She
and the UCA agreed that she would pay him $1,000 for each of her stores, in Cary
and Wilmington, monthly for a total of $2,000. The UCA told JIN he would keep the
local police away from her stores. JIN handed the UCA two stacks of money held
together with rubber bands before she exited the vehicle. Total count was $2,000 in
U.S. currency.




BMS
       Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 3 of 6
The Payments

       12.   Since August 2020, the UCA met periodically with JIN to collect bribe
payments. All payments were in cash. In total, the UCA collected $18,000.00, as
detailed below:

             a.    August 7, 2020: $2000.00 paid by JIN at Starbucks in Cary, NC.

             b.    September 18, 2020: $2000.00 paid by JIN at Reedy Creek Plaza,
                   902 N.E. Maynard Road, Cary, NC 27513.

             c.    October 14, 2020: $2,000.00 paid by JIN at Reedy Creek Plaza,
                   902 N.E. Maynard Road, Cary, NC 27513.

             d.    November 23, 2020: $2000.00 paid by JIN at Reedy Creek Plaza,
                   902 N.E. Maynard Road, Cary, NC 27513.

             e.    January 19, 2021: $4000.00 paid by JIN at Reedy Creek Plaza,
                   902 N.E. Maynard Road, Cary, NC 27513 .

             f.    March 17, 2021 : $4000.00 paid by JIN at Reedy Creek Plaza, 902
                   N.E. Maynard Road, Cary, NC 27513.

             g.    April 15, 2021: $2000.00 paid by JIN at Reedy Creek Plaza, 902
                   N.E. Maynard Road, Cary, NC 27513.

      13.   During each payment, other HSI agents performed surveillance, and
payments were captured on audio or video. Each payment and any other items
included with it were immediately logged into HSI evidence.



The Massage Parlors and their Operators

       13.   JIN has discussed how she operates her illegal massage parlors with the
UCA. For example, during their first meeting on August 7, 2020, JIN asked the UCA
to invest in some businesses with her and the business could be opened under
"American names," which would bring less scrutiny. She then asked the UCA to do
more "checks" at competing businesses in Cary, explaining that law enforcement
scrutiny would scare away the current owners and give her an opportunity to
purchase those businesses at a lower price. The UCA asked JIN if any of the working
girls had been arrested and JIN replied that one had been charged with prostitution
in January. The UCA also asked if the girls did crazy things and JIN replied "no,"
then used her hand to gesture manual stimulation and then said, "only hand jobs and
happy rubs and endings."




BMS
       Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 4 of 6
       14.    On November 16, 2020, JIN texted the UCA regarding an issue with her
other parlor, Lucky Foot in Wilmington. She told the UCA that "three young boys
came to my Wilmington store yesterday and today and asked for other services and
we said without them they would break my store." JIN further advised that "he broke
all the beds and everything in the house." JIN texted that her staff are too scared to
work.

      15.   On November 23, 2020, the UCA and JIN again met in the Reedy Creek
Plaza parking lot in the UCA's unmarked police vehicle. The UCA told JIN that he
went by Lucky Foot in Wilmington, watched the business for a few hours, and saw
nothing unusual. JIN told him that the customer was crazy and had returned twice.
The UCA asked JIN if the customer wanted a "happy ending" and JIN replied "yes."

       16.   The UCA and JIN discussed opening a massage spa together. The UCA
informed JIN that he had a friend who was willing to put his name on the lease . The
UCA asked JIN how much money they could make with the business. JIN said they
could make around $30,000 per month. JIN reported that the Cary store (922 N.E.
Maynard Road) has fifteen to twenty customers a day. She splits the profit 70/20 with
the workers, so she makes $50 and the workers make $20 per massage . JIN disclosed
that she pays $2,100 per month for rent in Cary.

       17.    On January 19, 2021, UCA and JIN continued discussing opening a
store together. JIN told the UCA they would need "$20,000 to $30,000 for the interior
of the store." JIN disclosed that she pays an accountant in New York $100 monthly
to manage the books and a "Chinese man" $100 monthly to advertise her business
online, including "erotic advertising." JIN explained that the business charges $70
for a one-hour massage and $50 for a half-hour massage; of that, the workers keep
$20 and $10, respectively. She told the UCA that the proposed massage parlor would
have a room for couples and a room for "men - if customer wants hand." (A video
recording captured JIN motioning her hand up and down, simulating a "hand job.")
JIN told the UCA that she would call somebody to get girls to come to North Carolina
to work in her store and "NY girl - Asian girl - 80% working for spa." JIN advised
the UCA to "make it safe everybody comes."

       18.    On April 15, 2021, the UCA met JIN at a Starbucks in Cary, NC. The
UCA provided JIN with a copy of a business plan. The UCA asked JIN about getting
young girls to work at the massage spa. JIN informed the UCA that she didn't want
"young or beautiful girls" but wanted women thirty-five to forty-five years old.
"ANGELINA explained that "young girls were for fucky shop" and that opening that
type of shop is dangerous. JIN explained how long a massage would take "its 40
minutes massage, maybe 20-minute customer shower, and maybe hand job, yes." (JIN
again made a stroking hand motion simulating a "hand job.") She added, "no fucky ."
ANGELINA" asked he UCA, "You make me safe?" and stated that she was always
looking for police cars.




BMS
       Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 5 of 6
        19.     In April 2021 , HSI agents and Cary Police Department (CPD) officers
 conducted surveillance on Studio Salon, 922 N.E. Maynard Road, Cary, NC 27513.
 Officers initiated traffic stops on clients seen entering and leaving the business. HSI
 and CPD officers interviewed eight men and served them with grand jury subpoenas.
 Six testified that they had received so- called "happy endings" toward the end of a
 thirty- or sixty-minute massage, during which masseuses manually stimulated their
 penises, generally to ejaculation. Some reported receiving the same "happy ending"
 at prior visits to that massage parlor. A seventh customer testified that the masseuse
 touched his genitals during the massage, which he did not expect and did not
 welcome. An eighth customer, who did not testify, denied any sexual touching.

       20.       In May 2021 , HSI agents and New Hanover County Sheriffs Office
 (NHCSO) officers conducted surveillance on Lucky Foot & Body Massage, 3407
 Wrign'ts v:tl)e Avenue, Wilmington, NC. Officers initiated traffic stops on clients seen
 entering and leaving the business. HSI and NHCSO interviewed three men and
 served with grand jury subpoenas. All testified that they received so-called 'happy
 endings" toward the end of a thirty- or sixty-minute massage, during which
 masseuses manually stimulated their penises, generally to ejaculation.

                                      CONCLUSION

       21.    Based on the foregoing investigation, I have probable cause to believe
 that that Xiang Yue JIN, aka "ANGELINA," did commit violations of federal law,
 including 18 U.S.C. § 201(b)(l) (paying a bribe to a public official) and 18 U .S.C.
 § 1952(a)(3) (interstate travel or use of the means and facilities of interstate
 commerce to promote a prostitution enterprise (ITAR)).



                                         M.C. Glenn ovington
                                         Special Agent
                                         Homeland Security Investigations



 On this  JI&     day of June 2020, M.C. Glenn Covington appeared before me via
 reliable means, was placed under oath, and attested to the contents of this Affidavit.


'ROBERT T. NUMBERS II
 United States Magistrate Judge
 Eastern District of North Carolina




                                            5

BMS
       Case 5:21-mj-01569-RN Document 1 Filed 06/11/21 Page 6 of 6
